Appeal from a judgment of the Supreme Court (Ellison, J.), entered July 29, 1992 in Chemung County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner has reappeared before respondent for a parole release hearing since the February 11, 1992 hearing giving rise to this appeal and has been given an "open date” for release in August 1993. This appeal must therefore be dismissed as moot (see, Matter of Alexander v New York State Bd. of Parole, 175 AD2d 526, lv denied 78 NY2d 863).
Weiss, P. J., Levine, Crew III, Casey and Harvey, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.